 



Exhibit 10.1
NON-QUALIFIED STOCK OPTION AGREEMENT
pursuant to the
CLEARWIRE CORPORATION
2007 STOCK COMPENSATION PLAN
* * * * *

         
Optionee:
       
 
 
 
   
 
       
Grant Date:
       
 
 
 
   
 
       
Vesting Date:
       
 
 
 
   
 
       
Per Share Exercise Price:
       
 
 
 
   

Number of Option Shares subject to this Option: ___ shares of Class A common
stock, par value $0.0001 per share
* * * * *
          THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), dated as
of the Grant Date specified above, is entered into by and between Clearwire
Corporation., a company organized in the State of Delaware (the “Company”), and
the Optionee specified above (the “Optionee”), pursuant to the Clearwire
Corporation 2007 Stock Compensation Plan, as in effect and as amended from time
to time (the “Plan”); and
          WHEREAS, it has been determined under the Plan that it would be in the
best interests of the Company to grant the non-qualified stock option provided
for herein to the Optionee;
          NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
     1. Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the grant of
the option hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The Optionee hereby acknowledges receipt of a true copy of the Plan and that the
Optionee has read the Plan carefully and fully understands its content. In the
event of any

 



--------------------------------------------------------------------------------



 



conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.
     2. Grant of Option. The Company hereby grants to the Optionee, as of the
Grant Date specified above, a non-qualified stock option (this “Stock Option”)
to acquire from the Company at the Per Share Exercise Price specified above, the
aggregate number of Option Shares specified above (the “Option Shares”).
     3. No Dividend Equivalents. The Optionee shall not be entitled to receive a
cash payment in respect of the Option Shares underlying this Stock Option on any
dividend payment date for the Shares.
     4. Exercisability of this Stock Option.
          4.1 This Stock Option shall become exercisable as to 25% of the Option
Shares, on each of the first four anniversaries of the Vesting Date, provided
the Optionee is then employed by or performing services for the Company and/or
one of its Subsidiaries or Affiliates.
          4.2 Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, this Stock Option shall expire and
shall no longer be exercisable after the expiration of seven (7) years from the
Grant Date (the “Option Period”).
          4.3 The Committee may, in its sole discretion, accelerate the
exercisability of any portion of the unexercisable portion of this Stock Option
at any time, including, but not limited to, upon a Participant’s death or
Disability (as defined in Sections 4.4 and 4.5 below). In no event shall this
Stock Option be exercisable for a fractional Share.
          4.4 For purposes of this Agreement, “Disability,” if the Participant
is a party to an employment agreement, shall have the same meaning as in such
employment agreement, otherwise, “Disability” means disability as determined by
the Committee in accordance with the standards and procedures similar to those
under the Company’s or the relevant Affiliate’s long-term disability plan, if
any. Subject to the first sentence of this Section 4.4, at any time that the
Company or the relevant Affiliate does not maintain a long-term disability plan,
“Disability” shall mean any physical or mental disability which is determined to
be total and permanent by a doctor selected in good faith by the Company or the
relevant Affiliate.
     5. Method of Exercise and Payment. This Stock Option shall be exercised by
the Optionee by delivering to the Chief Financial Officer of the Company or
his/her designated agent on any business day a written notice, in such manner
and form as may be required by the Company, specifying the number of Option
Shares the Optionee then desires to acquire (the “Exercise Notice”). The
Exercise Notice shall be accompanied by payment of the aggregate Per Share
Exercise Price specified above for such number of the Option Shares to be
acquired upon such exercise plus an amount sufficient to pay all taxes required
to be withheld by any governmental agency. Such payment shall be made in the
manner set forth in Section 5.6 of the Plan.
     6. Termination of Service Relationship.

2



--------------------------------------------------------------------------------



 



          6.1 If the Optionee’s Service Relationship with the Company and its
Subsidiaries terminates for any reason, any then unexercisable portion of this
Stock Option shall be forfeited by the Optionee and cancelled by the Company.
          6.2 If the Optionee’s Service Relationship with the Company and its
Subsidiaries terminates for any reason other than due to the Optionee’s death or
Disability, the Optionee’s rights, if any, to exercise any then exercisable
portion of this Stock Option shall terminate ninety (90) days after the date of
such termination, but not beyond the expiration of the Option Period, and
thereafter this Stock Option shall be forfeited by the Optionee and cancelled by
the Company.
          6.3 If the Optionee’s Service Relationship with the Company and its
Subsidiaries is terminated due to the Optionee’s death, Disability, the Optionee
(or, in the case of the Optionee’s death, the Optionee’s estate, designated
beneficiary or other legal representative, as the case may be, as determined by
the Committee) shall have the right, to the extent exercisable immediately prior
to any such termination, to exercise this Stock Option at any time within the
one (1) year period following such termination, but not beyond the expiration of
the Option Period, and thereafter this Stock Option shall be forfeited by the
Optionee and cancelled by the Company.
          6.4 The Committee may, in its sole discretion, determine that all or
any portion of this Stock Option, to the extent exercisable immediately prior to
the termination of the Optionee’s Service Relationship with the Company and/or
one of its Subsidiaries for any reason, may remain exercisable for an additional
specified time period after the relevant period specified above in this
Section 6 expires (subject to any other applicable terms and provisions of the
Plan and this Agreement), but not beyond the expiration of the Option Period.
          6.5 If the Affiliate of the Company engaging the Optionee ceases to be
an Affiliate of the Company, that event shall be deemed to constitute a
termination of the Optionee’s Service Relationship described in Section 6.2
above (in connection with such termination of employment, the provisions in
Section 6.1 would also be applicable).
     7. Non-transferability.
          7.1 Except as provided in Section 7.2 below, this Stock Option, and
any rights or interests therein, (i) shall not be sold, exchanged, transferred,
assigned or otherwise disposed of in any way at any time by the Optionee (or any
beneficiary(ies) of the Optionee), other than by testamentary disposition by the
Optionee or by the laws of descent and distribution, (ii) shall not be pledged,
encumbered or otherwise hypothecated in any way at any time by the Optionee (or
any beneficiary(ies) of the Optionee) and (iii) shall not be subject to
execution, attachment or similar legal process. Any attempt to sell, exchange,
pledge, transfer, assign, encumber or otherwise dispose of or hypothecate this
Stock Option, or the levy of any execution, attachment or similar legal process
upon this Stock Option, contrary to the terms of this Agreement and/or the Plan,
shall be null and void and without legal force or effect.
          7.2 During the Optionee’s lifetime, the Optionee may, with the consent
of the Committee, transfer without consideration all or any portion of this
Stock Option to one or more

3



--------------------------------------------------------------------------------



 



members of his or her Immediate Family, to a trust established for the exclusive
benefit of one or more members of his or her Immediate Family, to a partnership
in which all the partners are members of his or her Immediate Family, or to a
limited liability company in which all the members are members of his or her
Immediate Family. For purposes of this Agreement, “Immediate Family” means the
Optionee’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half-brothers and half-sisters),
in-laws, and all such relationships arising because of legal adoption; provided,
however, that any such Immediate Family, or any such trust, partnership and
limited liability company, shall agree to be and shall be bound by the terms and
provisions of this Agreement and the Plan.
     8. Entire Agreement; Amendment. This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan; provided, however, that no such modification or amendment
shall materially adversely affect the rights of the Optionee under this Stock
Option without the consent of the Optionee. This Agreement may also be modified
or amended by a writing signed by both the Company and the Optionee. The Company
shall give written notice to the Optionee of any such modification or amendment
of this Agreement as soon as practicable after the adoption thereof.
     9. Notices. Any Exercise Notice or other notice which may be required or
permitted under this Agreement shall be in writing, and shall be delivered in
person or via facsimile transmission, overnight courier service or certified
mail, return receipt requested, postage prepaid, properly addressed as follows:
     (i) If such notice is to the Company, to the attention of General Counsel
or at such other address as the Company, by notice to the Optionee, shall
designate in writing from time to time.
     (ii) If such notice is to the Optionee, at his or her address as shown on
the Company’s records, or at such other address as the Optionee, by notice to
the Company, shall designate in writing from time to time.
     10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws thereof.
     11. Compliance with Laws. The issuance of this Stock Option (and the Option
Shares upon exercise of this Stock Option) pursuant to this Agreement shall be
subject to, and shall comply with, any applicable requirements of any foreign
and U.S. federal and state securities laws, rules and regulations (including,
without limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934 and the respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto. The Company
shall not be obligated to issue this Stock Option or any of the Option Shares
pursuant to this Agreement if any such issuance would violate any such
requirements.

4



--------------------------------------------------------------------------------



 



     12. Binding Agreement; Assignment. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Optionee shall not assign (except as provided by
Section 7 hereof) any part of this Agreement without the prior express written
consent of the Company.
     13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
     14. Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
     15. Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
     16. Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Optionee has hereunto set his
hand, all as of the Grant Date specified above.

                  CLEARWIRE CORPORATION    
 
           
 
  By:        
 
     
 
Benjamin G. Wolff    
 
      Chief Executive Officer    
 
                            Optionee    
 
           
 
                          Printed Name    

5